Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-11 are directed to an information processing apparatus. Claim 1 identifies the uniquely distinct features of “determine, during executing the supplying the electric power to the external device via the interface, whether limiting of the power amount to be supplied to the external device is necessary; and limit, based on the second change acceptable or non-acceptable information, the power amount to be supplied to the external device when the controller determines to limit the power amount to be supplied to the external device in the determining whether limiting of the power amount to be supplied to the external device is necessary and the receiving the second change acceptable or non-acceptable information is executed”. The closest prior art Onishi (US 2014/0198338) teaches a power supply apparatus includes a display control unit configured to display external devices allowed to receive power from the power supply apparatus, an input reception unit configured to receive, from a user, an input for selecting an external device as a power supply target from among the displayed external devices, and a power supply target device identification unit configured to identify the selected external device as a power supply target (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
B. Claims 12 and 15 are directed to an information processing apparatus and non-transitory storage medium storing a program executable by a computer of an- 44 - information processing apparatus. Claims 12 and 15 identify the uniquely distinct features of “receive second change acceptable or non-acceptable information indicating whether the changing of the power amount to be supplied to the external device via the interface is acceptable when the controller determines to limit the power amount to be supplied to the external device in the determining whether limiting of the power amount to be supplied to the external device is necessary; and limit the power amount to be supplied to the external device based on the second change acceptable or non-acceptable information received in the receiving the second change acceptable or non-acceptable information”. The closest prior art Onishi (US 2014/0198338) teaches a power supply apparatus includes a display control unit configured to display external devices allowed to receive power from the power supply apparatus, an input reception unit configured to receive, from a user, an input for selecting an external device as a power supply target from among the displayed external devices, and a power supply target device identification unit configured to identify the selected external device as a power supply target (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
C. Claims 13-14 are directed to an information processing apparatus and method for the same. Claims 13 and 14 identify the uniquely distinct features of “transmit, to the external device, information indicating a limiting-start waiting time when the controller determines to limit the power amount to be supplied to the external device in the determining whether limiting of the power amount to be supplied to the external device is necessary, the limiting-start waiting time being a length of time before starting limiting the power amount to be supplied to the external device; and limit the power amount to be supplied to the external device based on a lapse of the limiting-start waiting time”. The closest prior art Onishi (US 2014/0198338) teaches a power supply apparatus includes a display control unit configured to display external devices allowed to receive power from the power supply apparatus, an input reception unit configured to receive, from a user, an input for selecting an external device as a power supply target from among the displayed external devices, and a power supply target device identification unit configured to identify the selected external device as a power supply target (Abstract), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is a list of references considered by the examiner:
Yamazaki et al. (US 2018/0084127) discloses an image forming apparatus, includes an image processing device to perform processing, using electrical power supplied from a supply source, the supply source being selected from it commercial power supply, a first electrical power storage device, and a second electrical power storage device, the second electric power supply storage device supplying electric power in an amount smaller than an amount supplied from the first electric power supply storage device; and circuitry to control the processing to be performed by the image processing device according to the selected supply source. When the supply source is the first electrical power storage device, the circuitry controls the image processing device to execute processing that is executable when the supply source is the commercial power supply. When the supply source is the second electrical power storage device, the circuitry controls the image processing device to execute a part of the processing that is executable when the supply source is the commercial power supply (Abstract);
Kwat et al. (US 2020/0236242) discloses a printing apparatus supporting USB type-C includes: a USB type-C interface configured to support a connection with an external device; a printing unit configured to perform printing; and a controller configured to control the supply of power to the external device. The controller checks a reception power received from an external power source, predicts the estimated power consumption of at least one of the printing apparatus and the external device, determines a supply power to be transmitted to the external device based on the reception power and the estimated power consumption, and transmits the supply power to the external device via the USB type-C interface (Abstract);
Shigemori et al. (US 2007/0260116) discloses external device 32 further includes: a remaining -power-amount detecting circuit 48 that detects information of the remaining power amount in the capacitor 22 of the capsule endoscope 2; a power supply unit 39 that supplies power based on the information of the remaining power amount from the control circuit 50; and a display unit 51 that displays the information of the remaining power amount input thereto. The remaining -power-amount detecting circuit 48 detects the information of the remaining power amount superimposed on the output signal of the serial/parallel converting circuit 46d, and outputs this information to the control circuit 50. The control circuit 50 changes the information of the remaining power amount detected by the remaining -power-amount detecting circuit 48 into a signal format that can be displayed on the display unit 51, and outputs the information of the remaining power amount to the power supply unit 39 (paragraph [0033]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675